Exhibit 10.2

McDERMOTT INTERNATIONAL, INC.

Performance Unit Grant Agreement

(February 26, 2016)

The Compensation Committee of the Board of Directors (the “Committee”) of
McDermott International, Inc. (“McDermott” or the “Company”) has selected you to
receive a grant of performance units (“Performance Units”) under the 2014
McDermott International, Inc. Long-Term Incentive Plan (the “Plan”) on
February 26, 2016 (the “Date of Grant”). The provisions of the Plan are
incorporated herein by reference.

Any reference or definition contained in this Performance Unit Grant Agreement
(this “Agreement”) shall, except as otherwise specified, be construed in
accordance with the terms and conditions of the Plan and all determinations and
interpretations made by the Committee with regard to any question arising
hereunder or under the Plan shall be binding and conclusive on you and your
beneficiaries, successors, assigns, estate or personal representatives. The term
“Company,” as used in this Agreement with reference to employment or service,
shall include subsidiaries of McDermott. Whenever the words “you” or “your” are
used in any provision of this Agreement under circumstances where the provision
should logically be construed to apply to any beneficiary, successors, assigns,
estate or personal representative to whom any rights under this Agreement may be
transferred by will or by the laws of descent and distribution, they shall be
deemed to include any such person or estate. This Agreement shall be subject to
the Plan and the Company’s Clawback Policy, which is attached hereto as Exhibit
A and is incorporated herein by reference. Capitalized terms not defined in this
Agreement but that are defined in the Plan shall have the respective meanings
ascribed to such terms in the Plan.

Performance Units

Grant of Performance Units. You have been awarded a grant of Performance Units
shown on the Notice of Grant dated February 26, 2016, which is incorporated
herein by reference. Each Performance Unit represents a right to receive the
value of one Share on the Vesting Date (as set forth in the “Vesting
Requirements” paragraph below), provided the applicable performance measures and
vesting requirements set forth in this Agreement shall have been satisfied. No
Shares or cash amounts are awarded or issued to you hereunder on the Date of
Grant.

Vesting Requirements. Except as provided below, the Performance Units do not
provide you with any rights or interest therein until they become vested, if at
all, on the third anniversary of the Date of Grant (the “Vesting Date”),
provided you are then still employed by the Company.

 

  •   Reduction in Force. In the event you terminate employment prior to the
third anniversary of the Date of Grant due to a “Reduction in Force,” then: 33%
of the Performance Units will continue to vest, provided your termination date
is on or after the first anniversary of the Date of Grant; and 66% of the
Performance Units will continue to vest, provided your termination date is on or
after the second anniversary of the Date of Grant. The number of Performance
Units that will vest pursuant to the preceding sentence will be determined by
multiplying (a) the applicable percentage from the preceding sentence by (b) the
total number of Performance Units that would have vested, if any, based on
actual performance had you remained employed with the Company until the third
anniversary of the Date of Grant, as determined in accordance with the schedules
set forth under the caption “Earned Award” below.

For this purpose, the term “Reduction in Force” means an involuntary termination
of employment with the Company due to elimination of a previously required
position or previously required

 

- 1 -



--------------------------------------------------------------------------------

services, or due to the consolidation of departments, abandonment of facilities
or offices, technological change or declining business activities, where such
termination is intended to be permanent; or under other circumstances which the
Committee, in accordance with standards uniformly applied with respect to
similarly situated employees, designates as a reduction in force.

 

  •   Death or Disability. 100% of the Performance Units shall vest on the third
anniversary of the Date of Grant in the event of the prior occurrence of either
(1) the termination of your employment with the Company due to death or (2) your
Disability, in each case subject to achievement of the applicable performance
measures for vesting. The number of Performance Units that will vest pursuant to
the preceding sentence will be the total number of Performance Units that would
have vested, if any, based on actual performance had you remained employed with
the Company until the third anniversary of the Date of Grant, as determined in
accordance with the schedules set forth under “Earned Award” below.

 

  •   Change in Control.

 

  •   If a Change in Control of the Company occurs, and this award is not
assumed or substituted with a Replacement Award by the surviving company as set
forth below (“Assumed”), then the Performance Units will vest as of the Change
in Control at the greater of target level or the actual performance level
measured through the date the Change in Control becomes effective as determined
in accordance with Schedule A to this Agreement.

 

  •   If a Change in Control of the Company occurs, this award is Assumed by the
surviving company and, during the period following the Change in Control and
prior to the end of the third anniversary of the Grant Date, (i) you terminate
your employment for “Good Reason” (as defined below), (ii) you are involuntarily
terminated for reasons other than for “Cause” (as defined below) or (iii) you
die or suffer a Disability, then the Performance Units will become fully vested
with the applicable performance measures deemed to have been achieved at the
greater of target level or the actual performance level measured through the
date of the Change in Control as determined in accordance with Schedule A to
this Agreement.

 

  •   In the event that, prior to the date the Change in Control becomes
effective, your employment was terminated due to a “Reduction in Force” as
described above, or due to your death or Disability as described above, a number
of Performance Units will vest as of the Change in Control based on the greater
of target level or the actual performance level measured through the date of the
Change in Control as determined in accordance with Schedule A to this Agreement
and, in the case of a “Reduction in Force,” multiplied by the applicable
percentage determined pursuant to the “Reduction in Force” paragraph above.

For this purpose an assumed award qualifies as a “Replacement Award” if the
following requirements are met: (a) it is of the same type as this award, (b) it
has a value at least equal to the value of this award, (c) it relates to
publicly traded equity securities of the Company or its successor in the Change
in Control or another entity that is affiliated with the Company or its
successor following the Change in Control, (d) if the Participant holding the
this award is subject to U.S. federal income tax under the Code, the tax
consequences to such Participant under the Code of the Replacement Award are not
less favorable to such Participant than the tax consequences of this award, and
(e) its other terms and conditions are not less favorable to the Participant
holding the Replacement Award than the terms and conditions of this award
(including the provisions that would apply in the event of a subsequent Change
in Control). The determination of whether an award has been Assumed will be made
in the discretion of the Committee as constituted immediately prior to the
effective date of the Change in Control.

 

- 2 -



--------------------------------------------------------------------------------

For this purpose “Cause” means: (i) your continued failure to perform
substantially your duties with the Company (occasioned by reason other than your
physical or mental illness, death or disability) after a written demand for
substantial performance is delivered to you by the Committee which specifically
identifies the manner in which the Committee or the Chief Executive Officer
believes that you have not substantially performed your duties, after which you
shall have 30 days to defend or remedy such failure to substantially perform
your duties; (ii) the engaging by you in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company; or (iii) your
conviction of, with no further possibility of appeal for, or plea of guilty or
nolo contendere by you to, any felony. The cessation of your employment under
items (i) and (ii) of this paragraph shall not be deemed to be for “Cause”
unless and until there shall have been delivered to you a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters (3/4) of
the entire membership of the Committee at a meeting of the Committee called and
held for such purpose (after reasonable notice is provided to you and you are
given an opportunity, together with counsel, to be heard before the Committee),
finding that, in the good faith opinion of the Committee, you are guilty of the
conduct described in items (i) or (ii) of this paragraph, and specifying the
particulars thereof in detail.

For this purpose “Good Reason” means any one or more of the following events
which occurs following a Change in Control: (a) a material diminution in your
duties or responsibilities of from those applicable immediately before the date
on which a Change in Control occurs; (b) a material reduction in your annual
salary as in effect on the Effective Date of this Agreement or as the same may
be increased from time to time; (c) the failure by the Company to continue in
effect any compensation plan in which you participate immediately before the
Change in Control which is material to your total compensation, unless a
comparable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or the failure by the Company to
continue your participation therein (or in such substitute or alternative plan)
on a basis not materially less favorable than existed immediately before the
Change in Control, unless the action by the Company applies to all similarly
situated employees; (d) the failure by the Company to continue to provide you
with material benefits in the aggregate that are substantially similar to those
enjoyed by you under any of the Company’s pension, savings, life insurance,
medical, health and accident, or disability plans in which you were
participating immediately before the Change in Control if such benefits are
material to your total compensation, the taking of any other action by the
Company which would directly or indirectly materially reduce any of such
benefits or deprive you of any fringe benefit enjoyed by you at the time of the
Change in Control if such fringe benefit is material to your total compensation,
unless the action by the Company applies to all similarly situated employees; or
(e) a change in the location of your principal place of employment with the
Company by more than 50 miles from the location where you were principally
employed immediately before the Change in Control without your consent. If a
Change in Control occurs and any of the events described above occurs prior to
the third anniversary of such Change in Control (an “Event”), you shall give the
Company written notice (the “Notice”) within 60 days following your knowledge of
an Event that you intend to terminate employment as a result. The Company shall
have 30 days following receipt of the Notice in which to cure the Event. If the
Company does not take such action within that time, the Event shall constitute
Good Reason. If you do not provide the Notice within 60 days as required above
then the Event shall not constitute Good Reason, and thereafter, for purposes of
determining whether you have Good Reason, your terms and conditions of
employment after the occurrence of the Event shall be substituted for those
terms and conditions of your employment in effect immediately prior to the date
of this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

Forfeiture of Performance Units. Except as provided above, Performance Units
which are not vested as of the date of your termination of employment with the
Company for any reason shall, coincident therewith, terminate and be of no
further force or effect.

In the event that, while you are employed by the Company or are performing
services for or on behalf of the Company under any consulting agreement, (a) you
are convicted of (i) a felony or (ii) a misdemeanor involving fraud, dishonesty
or moral turpitude, or (b) you engage in conduct that adversely affects or may
reasonably be expected to adversely affect the business reputation or economic
interests of the Company, as determined in the sole judgment of the Committee,
then all Performance Units and all rights or benefits awarded to you under this
Agreement shall be forfeited, terminated and withdrawn immediately upon
(1) notice to the Committee of such conviction pursuant to (a) above or
(2) final determination pursuant to (b) above by the Committee. The Committee
shall have the right to suspend any and all rights or benefits awarded to you
hereunder pending its investigation and final determination with regard to any
such matters.

Earned Award. Except as otherwise provided above, the number of Performance
Units in which you will vest, if any (the “Earned Award”), shall be determined
based on the Company’s relative Return on Average Invested Capital (“ROAIC”)
improvement (as determined as set forth in Schedule A) as compared to the
Competitor Peer Group (as set forth in Schedule B) for the period beginning
January 1, 2016 and ending on December 31, 2018.

Payment of Earned Award. You (or your estate or beneficiaries, if applicable)
will receive the value of one Share for each Performance Unit that vests as an
Earned Award. In the sole discretion of the Committee, Performance Units shall
be paid in (i) Shares, (ii) cash equal to the Fair Market Value of the Shares
otherwise deliverable on the Vesting Date, or (iii) any combination thereof,
which shall be distributed as soon as administratively practicable after the
Vesting Date, but in any event no later than 30 days after the applicable
Vesting Date or the date vesting occurs following a Change in Control (as
applicable).

Taxes

You will realize income in connection with this grant of Performance Units in
accordance with the tax laws of the jurisdictions applicable to you. You are
solely responsible for the taxes associated with the Performance Units, and you
should consult with and rely on your own tax advisor, accountant or legal
advisor as to the tax consequences to you of this grant.

By acceptance of this Agreement, you agree that any amount which the Company is
required to withhold on your behalf, including PAYE, federal or state income tax
and employee national insurance contributions or FICA withholding, or pursuant
to applicable Company policy, in connection with income realized by you under
this Agreement will be satisfied by withholding cash or whole Shares having an
aggregate Fair Market Value equal to but not exceeding the amount (as determined
by the Company) of such required tax withholding, unless the Committee
determines to cause the withholding obligation to be satisfied by another method
permitted by the Plan. The Committee may, in its discretion, allow additional
withholding of cash or Shares for taxes, on such terms and conditions as it may
determine, provided that the Committee determines in good faith in consultation
with its advisors that allowing such additional withholding will not result in
adverse accounting consequences to the Company.

Regardless of the withholding method referred to above, you are liable to the
Company for the amount of income tax and employee national insurance
contributions or FICA withholding which the Company is required to withhold in
connection with the income realized by you in connection with this Agreement,

 

- 4 -



--------------------------------------------------------------------------------

and you hereby authorize the Company to withhold such amount (as determined by
the Company), in whole or in part, from subsequent salary payments, without
further notice to you, if the withholding method referred to above is not
utilized or does not completely cover such required tax withholding.

Transferability

Performance Units granted hereunder are non-transferable other than by will or
by the laws of descent and distribution or pursuant to a qualified domestic
relations order.

Securities and Exchange Commission Requirements

If you are a Section 16 insider, this type of transaction must be reported on a
Form 4. Please be aware that if you intend to reject the grant, you should do so
immediately after the Date of Grant to avoid potential Section 16 liability.
Please advise Dennis Edge and Kim Wolford immediately by e-mail or telephone if
you intend to reject this grant. Absent such notice of rejection, the Company
intends to prepare and file the required Form 4 on your behalf (pursuant to your
standing authorization for us to do so).

If you are currently subject to these requirements, you will have already been
advised of your status. If you become a Section 16 insider at some future date,
reporting will be required in the same manner noted above.

Other Information

Neither the action of the Company in establishing the Plan, nor any provision of
the Plan, nor any action taken by the Company, your employer, the Committee or
the Board of Directors under the Plan, nor any provision of this Agreement shall
be construed as giving to you the right to be retained in the employ of the
Company or any of its subsidiaries or affiliates.

This award is intended to comply with or be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, and its implementing regulations
(“Section 409A”), and ambiguous provisions, if any, shall be construed in a
manner that is compliant with or exempt from the application of Section 409A, as
appropriate. Notwithstanding any provision of the award to the contrary, if you
are a “specified employee” within the meaning of Section 409A as of the date of
your termination of employment and the Company determines, in good faith, that
immediate payments of any amounts or benefits would cause a violation of
Section 409A, then any amounts or benefits which are payable under this award
upon your “separation from service” within the meaning of Section 409A which
(i) are subject to the provisions of Section 409A; (ii) are not otherwise
excluded under Section 409A; and (iii) would otherwise be payable during the
first six-month period following such separation from service shall be paid on
the first business day next following the earlier of (1) the date that is six
months and one day following the date of termination or (2) the date of the
participant’s death. In addition, any payments to be made upon a Change in
Control will only be made upon such event if such event qualifies as a “change
in control event” within the meaning of Section 409A.

 

- 5 -



--------------------------------------------------------------------------------

Schedule A

To determine the Company’s relative ROAIC improvement as compared to the
Competitor Peer Group:

 

(A) Calculate the Company’s ROAIC for the year ended December 31, 2015 (“MDR
2015 ROAIC”) and for the years ended December 31, 2016, 2017 and 2018.

 

(B) Calculate the simple average of the Company’s ROAIC for the years ended
December 31, 2016, 2017 and 2018 (“MDR 3-Year Average ROAIC”). The MDR 3-Year
Average ROAIC will determine whether the Earned Award shall be determined under
column (1), (2) or (3), as set forth below.

 

(C) Subtract the MDR 2015 ROAIC from MDR 3-Year Average ROAIC to determine MDR’s
ROAIC improvement over the three-year performance period (“MDR ROAIC
Improvement”).

 

(D) Calculate the ROAIC for each company in the Competitor Peer Group for the
years ended December 31, 2015 (each, a “Competitor Peer 2015 ROAIC”) and for the
years ended December 31, 2016, 2017 and 2018. For any company in the Competitor
Peer Group which has not reported its results for the periods ending
December 31, 2016, 2017 or 2018 on or before March 1, 2019, the Committee may
determine the ROAIC for such company and period based on publicly available
information.

 

(E) Calculate the simple average ROAIC, for each company in the Competitor Peer
Group, for the years ended December 31, 2016, 2017 and 2018 (each, a “Competitor
Peer 3-Year Average ROAIC”).

 

(F) For each company in the Competitor Peer Group, subtract the Competitor Peer
2015 ROAIC from the Competitor Peer 3-Year Average ROAIC to determine each
company in the Competitor Peer Group’s ROAIC improvement over the three-year
performance period, and determine the median of such amounts (“Competitor Peer
Group Median ROAIC Improvement”).

 

(G) Subtract the MDR ROAIC Improvement from the Competitor Peer Group Median
ROAIC Improvement to determine the Amount by which MDR ROAIC Improvement Exceeds
Competitor Peer Group Median ROAIC Improvement and accordingly the Earned Award,
subject to the appropriate column for Earned Awards as determined under
(B) above.

 

     MDR 3-Year Average ROAIC     <6%     >6% and < 10%     >10%  

Performance

   Amount by which MDR ROAIC
Improvement Exceeds Competitor
Peer Group Median ROAIC
Improvement     (1)
Earned Award*     (2)
Earned Award*     (3)
Earned Award*   Maximum      >6 %      50 %      200 %      200 %  Target      2
%      50 %      100 %      100 %  Threshold      0 %      50 %      50 %     
50 %       <0 %      0 %      0 %      50 % 

 

* Earned Awards between the amounts shown will be calculated by linear
interpolation. For the avoidance of doubt, the maximum Earned Award will be 200%
of the Performance Units shown on your Notice of Grant.

 

Schedule A-1



--------------------------------------------------------------------------------

ROAIC shall be calculated annually per the equation set forth below:

Adjusted Net Income

Average Invested Capital

Where:

 

  •   The numerator is the sum of the last four quarters Adjusted Net Income

 

  •   The denominator is the average of the last five quarters’ closing invested
capital amounts

 

Adjusted Net Income, for purposes of this calculation, shall be comprised of:

 

•    Net Income (including net income attributable to non-controlling interest)

 

•    Less one-off gains or losses arising from the sale of businesses

 

•    Plus finance costs

 

•    Plus imputed finance costs

 

•    Less finance income

 

•    Less goodwill impairments

  

Average Invested Capital, for purposes of this calculation, shall be comprised
of:

 

•    Shareholders’ equity (including equity attributable to non-controlling
interest)

 

•    Less goodwill

 

•    Plus current portion of borrowings

 

•    Plus non-current portion of borrowings

 

•    Plus capitalized operating leases

 

•    Less excess cash (which for MDR shall be cash balances in excess of any
minimum liquidity requirements under MDR’s principal credit facilities plus
$200M, and for each company in the Competitor Peer Group shall be cash balances
in excess of 7% of such company’s annual revenues)

 

Schedule A-2



--------------------------------------------------------------------------------

Schedule B

Competitor Peer Group:

 

  •   Archrock, Inc.

 

  •   Helix Energy Solutions Group, Inc.

 

  •   Oceaneering International, Inc.

 

  •   Superior Energy Services, Inc.

 

  •   Tidewater Inc.

 

  •   Saipem SpA

 

  •   Subsea7 SA

 

  •   Technip SA

 

  •   Swiber Holdings Limited

 

  •   SapuraKencana Petroleum Berhad

Provided that each company included in the Competitor Peer Group has had its
primary common equity security continuously listed or traded on a national
securities exchange throughout the Measurement Period.

 

Schedule B



--------------------------------------------------------------------------------

Exhibit A

POLICY NO. 1405-003 ------- EFFECTIVE DATE: 08/02/13

 

SUBJECT:    Clawback Policy AFFECTS:    McDermott International, Inc. and its
subsidiaries and affiliated companies (hereinafter referred to as “the Company”)
PURPOSE:    To govern the clawback of certain compensation awarded to executive
officers of the Company. POLICY:   

If the consolidated financial statements of the Company and its subsidiaries are
materially restated within three years of the first public release or filing
with the U.S. Securities and Exchange Commission (the “SEC”) of such financial
statements, and the Compensation Committee of the Board of Directors of the
Company (the “Committee”) determines, in its reasonable discretion, that (1) any
current or former executive officer (as defined in Rule 3b-7 promulgated by the
SEC under the Securities Exchange Act of 1934, as amended) of the Company (an
“Executive”) has engaged in intentional misconduct and (2) such misconduct
caused or partially caused the need for such restatement, then the Committee
may, within 12 months after such a material restatement, require that the
executive forfeit and/or return to the Company all or a portion of the
compensation vested, awarded or received under any bonus award (including
pursuant to the Company’s Executive Incentive Compensation Plan), equity award
(including any award of stock options, shares of restricted stock, deferred
stock units or restricted stock units) or other award during the period subject
to restatement and the 12-month period following the first public issuance or
filing with the SEC of the financial statements that were restated (including,
with respect to any such award that is subject to a multi-year vesting period,
any compensation vested, awarded or received thereunder during such vesting
period if such vesting period includes all or part of such 12-month period);
provided, however, that any forfeiture and/or return of compensation by an
Executive under this policy will, in any event, be limited to any portion
thereof that the Executive would not have received if the consolidated financial
statements of the Company and its subsidiaries had been reported properly at the
time of first public release or filing with the SEC; provided, further, that
this policy shall not apply with respect to any restatement of the consolidated
financial statements of the Company and its subsidiaries as to which the need
for restatement is determined following the occurrence of a Change in Control
(as defined in the Company’s Director and Executive Officer Deferred
Compensation Plan, as amended and restated November 8, 2010).

 

The vesting, payment or other receipt of any rights or benefits awarded by the
Company to an Executive which are subject to this policy may be suspended
pending an investigation and final determination by the Committee with regard to
any alleged misconduct that may be subject to a determination by the Committee
under this policy.

 

Exhibit A-1



--------------------------------------------------------------------------------

   By accepting any award as to which this policy applies, each Executive must
agree to the foregoing and agree to forfeit and/or return compensation to the
Company as provided by this policy, as the same may be modified by, or
superseded by a replacement policy adopted by, the Committee, as the Committee
may deem necessary to comply with regulations issued by the SEC under the
Dodd-Frank Wall Street Reform and Consumer Protection Act. The terms of this
policy shall in no way limit the ability of the Company to pursue forfeiture or
reclamation of amounts under applicable law as the Compensation Committee may
consider appropriate in its reasonable discretion.

Interpretation Contact for the above policy is the Senior Vice President, Human
Resources and Senior Vice President, General Counsel and Corporate Secretary.

 

Exhibit A-2